DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 depends on itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-4,10,11,13-15,18, 21-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert-2012/0167478 in view of Moren-2014/0099871.
 	Herbert discloses 1. An abrasive buff 100, comprising: one or more woven [0012] fabric layers 102 affixed to a central ring 104 with the one or more woven fabric layers 102 spirally wound around a circumference of the central ring/hub and forming a stack of layers [0048] in the axial direction (Fig 1) with respect to the central hub 104; and an abrasive composition [0041-0042]fixed to each of the woven fabric layers; wherein each of the woven fabric layers comprises a plurality of yarns [0012], wherein the abrasive composition is disposed at least partially within the yarns [0012], and wherein the abrasive composition comprises: a polymeric binder[003,0070]; and a plurality of abrasive particles [0010] dispersed in the polymeric binder, wherein the polymeric binder has a glass transition temperature (Tg) of not greater than 100C. [0038].
4. The abrasive buff of claim 1, wherein the woven fabric layer comprise cotton [0012-0013], wherein the woven cloth comprises fibers having a linear density in a range of 0.1 denier to 500 denier [0057].
10. (Original) The abrasive buff of claim 1, wherein the fabric comprises a combination of cotton and at least one synthetic fiber [0012-0013].  
11. (Original) The abrasive buff of claim 1, wherein the woven fabric layer is coated with the abrasive composition on a first side, second side or combination [0015-0018].  
14. wherein the abrasive composition has a rheology agent (fumed silica)[0034]
15. wherein the rheology agent is fumed silica [0034].
18. (Original) The abrasive buff of claim 1, wherein the polymeric binder is flexible to allow wheel flaps to flex [0013].  
(Herbert also disclose 21. (New) The abrasive buff of claim 13, wherein the abrasive particles comprise silicon carbide.  [0015]
22. (New) The abrasive buff of claim 22, wherein the silicon carbide abrasive particles comprise a particle size of at least 1 micron to not greater than 2000 microns[0017].  These claims are rejected under 103 since they depend from claim 13 which is addressed in the 103 rejection below.)

Herbert discloses plural cloths forming a stack of layers but does not disclose the newly claimed subject matter that there is at least woven cloth spirally wound around the central ring forming an overlapping stack of layers. However, Moren teaches an abrasive buff (Fig 3) formed of a layer that is wound around a ring 33 overlapping itself forming a stack of layers [0058].  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to form the abrasive buff disclosed by Herbert by using one spirally winding layer of cloth overlapping itself to form a stack of layers of the buff, as taught by Moren, instead of multiple single cloths wound once and stacked upon each other, in order to more efficiently form the abrasive buff by eliminating multiple cloths thereby cutting down on production time and ensuring a uniform abrasive product made of one uniform cloth instead of multiple cloths that can have varying degrees of abrasive.
Herbert does not disclose the exact wt% composition of abrasive, binder, layers and rheology agent.  However, the wt% of these components are slight variations therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Claims 5,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert-2012/0167478 in view of Moren, as detailed above, and in further view of Winter-3778241.
	Herbert in view of Moren teaches the claimed invention above but does not teach the particulars of the thread count in warp and weft directions, the ratio of warp to weft count, the GSM or details of abrasive composition disposed between the fibers.  However, Winter teaches an abrasive buff of a woven fabric/cloth of yarns woven with abrasive particles and binder applied to the cloth including:
5. (Original) wherein the woven cloth comprises a thread count in a range from 50 to 300 threads per inch in the warp direction (Example 5-140 threads per inch warp and weft directions), wherein the woven cloth comprises a thread count in a range from 50 to 300 threads per inch in in the weft direction (Example 5-140 threads per inch warp and weft directions), wherein woven cloth comprises a ratio of warp thread count to weft thread count ranging from 1:1.8 to 1:1 (Example 5-140 threads per inch warp and weft directions), wherein the woven cloth comprises fibers having a linear density in a range of 0.1 denier to 500 denier (col 3, line 65-col 4, line 5, Example 5), wherein the fabric comprises a weight of grams per square meter ("GSM") in a range of 100 to 800 GSM (Example 5: 16mgm/cm2 is equivalent to 160 GSM, also col 4, line 44).  
17. (Original) The abrasive buff of claim 12, wherein the abrasive composition is disposed between the fibers of the woven fabric layer (Fig 2,4).  
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the single woven cloth made of yarns of Herbert in view of Moren with the details of the warp and weft thread count and their ratio, along with GSM and abrasive composition between fibers, as taught by Winter, in order to have a more efficient and longer lasting buff for abrading workpieces by controlling the warp and weft thread count for overall improved buffing.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,10,11,13-15,17,18,21-23 have been considered but are moot because the new ground of rejection does not solely rely on the 102 reference applied in the prior rejection.
Regarding newly amended claim 1, Moren is now used as teaching an abrasive buff using a single cloth wound about itself to form an overlapping stack of layers.
Applicant argues that Herbert doesn’t teach the Tg of at least -30C and no greater than 10C, that Herbert only teaches a minimum value for Tg and not an upper end value.  However, this is incorrect.  The claim calls for a Tg between -30C to 10C.  Herbert teaches ‘at least -20C, at least -15C and at least -5C.’  Each of these temperatures is clearly within the range claimed.  Each temperature disclosed by Herbert is at least -30C and each is not greater than 10C, thus Herbert’s Tg satisfies the claimed range.
Applicant’s argument regarding a non-woven cloth is incorrect since Herbert at [0012] discloses using a woven or non-woven cloth.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
June 5, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723